Dissenting Opinion by
President Judge Crumlish, Jr:
I respectfully dissent.
The majority’s conclusion that the verdict is contrary to the weight of the evidence is an arrogation of the jury’s factfinding function. It must be emphasized that a new trial is to be ordered only where the verdict is so contrary to the weight of the evidence as to shock orie’s *601sense of justice. Merely conflicting evidence is not sufficient. Kopeika v. Medical Services Association, 347 Pa. Superior Ct. 500, 500 A.2d 1168 (1985).
As conceded by the majority, the issue of whether the lathe was realty or personalty was a factual question properly submitted to the jury. The majority has chosen, however, to give controlling weight to certain testimony indicating the School Districts intent to maintain the lathe as personalty. Specifically, the majority cites the School Districts flexibility in accommodating changing educational needs and the fact that the lathe was not bolted to the floor and had been moved.
Conversely, the jury relied on the lathes sheer weight, the relative permanence of its electrical connections, and testimony that the lathe had been moved only once in six years, to conclude that it had become a permanent fixture for governmental immunity purposes. I believe, therefore, that the jury’s verdict is amply supported by the evidence and that the repetition of a new trial is unnecessary.
Judge Doyle joins in this dissent.